UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 99-11390
                            Summary Calendar
                         _____________________

                        RANDELL JOSEPH REDMOND,

                                                       Plaintiff-Appellant,

                                   versus

               RICHARDSON, Nurse; K. RATNARAWAH, Doctor;
                REVELL, Doctor; WILLIAMS, Boot Factory,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (2:97-CV-266)
_________________________________________________________________

                              October 30, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Randell Joseph Redmond, a Texas prisoner (# 727110), appeals

from his pro se, in forma pauperis civil rights action being

dismissed   as   frivolous,    pursuant     to   28   U.S.C.   §   1915(e)(2),

following a hearing pursuant to Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985).

     If necessary, this court must determine sua sponte whether it

has appellate jurisdiction.        Mosley v. Cozby, 813 F.2d 659, 660

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(5th Cir. 1987).    This case was remanded to the district court to

determine whether Redmond’s notice of appeal was filed untimely.

The district court has made the requested findings.

     Redmond was required to submit his notice of appeal to prison

authorities for mailing to the district court clerk within 30 days

after the district court entered judgment.       See FED. R. APP. P.

4(a)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).        This rule

“does not relieve a prisoner of the responsibility of doing all

that he or she can reasonably do to ensure that documents are

received by the clerk of court in a timely manner”.      Thompson v.

Raspberry, 993 F.2d 513, 515 (5th Cir. 1993).    “Failure to stamp or

properly address outgoing mail ... does not constitute compliance

with this standard.”     Id. (emphasis added).    Redmond improperly

addressed his notice of appeal when he initially attempted to send

it to the district court clerk; by the time he properly addressed

it and submitted it to prison authorities for mailing, it was

untimely.   Accordingly, this appeal is DISMISSED for lack of

jurisdiction.       See Smith v. Smith, 145 F.3d 335, 339 (5th Cir.

1998) (“filing of a timely notice of appeal is mandatory and

jurisdictional”).

                                                      DISMISSED




                                  2